DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 8 and 16.

Drawings
The drawings were received on 3/29/21.  These drawings are acceptable to Examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:
Line 16 – add --and-- after “conduit;”.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 10, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leighton U.S. Patent No. 2,778,661.

With regard to claim 1, and as seen in Figure 9, Leighton discloses a coupling assembly, comprising:
an inner coupling (at 13’) and an outer coupling (at 25) , sized to extend around a junction (at 12), formed between a first conduit (at 10) and a second conduit (at 10’), the outer coupling (at 25) including a larger width than the inner coupling (at 13’) and being spaced a greater distance from the first conduit and the second conduit with a gap (gap between 25 and 13’ filled by 20b), defined between the inner coupling and the outer coupling; and
a retention strap (at 16), positioned within the gap and extending around the junction (at 12) between the inner coupling and the outer coupling, the retention strap comprising a rimless inner surface (inner surface of 16) that faces the inner coupling;
wherein the retention strap (at 16) is spaced apart (via 140, 141 and column 6, lines 65-75) from each of the inner coupling (at 13’) and the outer coupling (at 25) with the inner coupling securing the first conduit and the second conduit to prevent a leak.


With regard to claim 2, and as seen in Figure 9, Leighton discloses wherein:
a load is applied to the inner coupling (at 13’) by the first conduit (at 10) and the second conduit (at 10’), and
the retention strap (at 16) is positioned a first distance away (via 140, 141 and column 6, lines 65-75) from the inner coupling so the load is not applied to the retention strap.

With regard to claim 6, and as seen in Figure 9, Leighton discloses wherein the retention strap (at 16) is positioned in the gap and is positioned closer to the inner coupling (at 13’) than to the outer coupling (at 25).

With regard to claim 8, and as seen in Figure 9, Leighton discloses a coupling assembly to secure a junction (at 12) formed between a first conduit (at 10) and a second conduit (at 10’), the coupling assembly comprising:
an inner coupling (at 13’) that extends around the first conduit (at 10) and the second conduit (at 10’) and secures the first conduit and the second conduit together at an inner flexible joint;
an outer coupling (at 25) that extends over and around the inner coupling (at 13’) and secures the first conduit and the second conduit together at an outer flexible joint; and
a retention strap (at 16), positioned between the inner coupling (at 13’) and the outer coupling (at 25) and extending around the first conduit (at 10) and the second conduit (at 10’),
wherein;

when the inner coupling fails to maintain the first conduit and the second conduit together, and fluid leaks from the junction, the retention strap is subjected to a load.

With regard to claim 10, and as seen in Figure 9, Leighton discloses wherein the outer coupling (at 25) comprises a larger width than either of the retention strap (at 16) or the inner coupling (at 13’).

With regard to claim 12, and as seen in Figure 9, Leighton discloses wherein the retention strap (at 16) is positioned in a gap (gap between 25 and 13’ filled by 20b), defined between the inner coupling (at 13’) and the outer coupling (at 25) and is positioned in closer proximity to the inner coupling than to the outer coupling to support the first conduit and the second conduit when the inner coupling is not carrying the load.

With regard to claim 14, and as seen in Figure 9, Leighton discloses wherein the retention strap (at 16) contacts against the inner coupling (at 13’ – via 140, 141) when the inner coupling is not carrying the load.

Allowable Subject Matter
Claims 3-5, 7, 9, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claims 3-4, the prior art of record does not teach or suggest wherein the retention strap comprises an elongated shape with a first end portion and a second end portion that are connected together by a hinge and that oppose each other in combination with the coupling assembly of claim 1.

With regard to claim 5, the prior art of record does not teach or suggest a latch, positioned on the inner coupling to secure the inner coupling to the first conduit and the second conduit, wherein the retention strap comprises an opening that extends over the latch in combination with the coupling assembly of claim 1.

With regard to claim 7, the prior art of record does not teach or suggest a sealant positioned between the retention strap and the inner coupling to operatively connect the retention strap to the inner coupling in combination with the coupling assembly of claim 1.

With regard to claim 9, the prior art of record does not teach or suggest wherein the retention strap comprises a hinge that connects together a first end portion and a second end portion of the retention strap in combination with the coupling assembly of claim 8.



With regard to claim 13, the prior art of record does not teach or suggest a sealant positioned between the retention strap and the inner coupling, the sealant connecting the retention strap to the inner coupling in combination with the coupling assembly of claim 8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Wern, Schooley, Felton, Leighton, Nichtnennung, and Courtes are being cited to show other examples of coupling assemblies with an inner coupling, an outer coupling, and a retention strap.

Applicant's amendment of at least “the retention strap comprising a rimless inner surface that faces the inner coupling” necessitated the new ground(s) of rejection presented in this Office THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679